*49OPINION.
Trammell
: With respect to the valuation of the two tracts of land involved, the testimony is convincing beyond any reasonable doubt that the property was excessively valued in the return and that the tract of 3,058 acres in Mitchell County, Texas, did not have an actual value in excess of $45,870, and the 732 acres in Erath County, Texas, did not have an actual value at the time of the death of decedent in excess of $10,980. These valuations should be used in the determination of the estate tax.
With respect to the property transferred in trust, the evidence introduced does not overcome the presumption created by the statute that the transfer was in contemplation of death. The transfer was made within two years of the decedent’s death and was for a material part of his estate. The evidence fails to disclose a consideration for the transfer.
*50The principal contention of the petitioner with respect to this trust was that it, having been created prior to the effective date of the Revenue Act of 1921, is controlled by the decision of Nichols v. Goolidge, 274 U. S. 531, and under that decision should not have been included in the gross estate of the decedent.
As we pointed out, however, in the case of Estate of Christian Loetscher, 14 B. T. A. 228, the Nichols case did not relate to a transfer made in contemplation of death but only the transfers which were made previous to the taxing statute which were to take effect at or after death. The Nichols case, therefore, is not authority for the contentions advanced by the petitioner here.
It is our opinion that the transfer involved here has not been shown not to have been máde in contemplation of death and under our decision in Estate of Christian Loetscher, supra, should be included in the gross estate of the decedent.

Judgment will he entered under Bule SO.